December 8, 1924. The opinion of the Court was delivered by
"This case came on to be heard before Judge Whaley of the County Court for Richland County and a jury on December 10, 1923. The plaintiff claimed $3,000 damages for alleged conversion concerning an automobile, as is more fully alleged in the complaint herein. The defendant held a chattel mortgage over this automobile and denied the allegations of the complaint, set up a counterclaim for repairs to the car and the balance due on its note with interest. A motion for directed verdict was made by defendant, which was refused by the Trial Court and the issue of conversion submitted to the jury. The jury returned a verdict of $110.00 actual damages and $500.00 punitive damages, on which verdict a motion was made to grant a new trial, which was refused, and this appeal is therefore taken."
The exceptions, five in number, challenge the correctness of his Honor's ruling.
Exceptions 1, 2, and 3 allege error on the part of his Honor in refusing motion for a directed verdict for the defendant as to punitive damages.
These exceptions must be sustained. There is no evidence in the case at all that would warrant a verdict for punitive damages. No fraud is shown in *Page 326 
the whole transaction. Brown's only contention is that he should get $500.00 for the car. His only measure of damages would be for breach of contract and the difference between $500.00, which he contends was the price agreed upon, and what he owed the appellants. He fixed the price in his testimony and will have to stand by that price. The jury believed his testimony and found for him both actual and punitive damages. The judgment as to punitive damages is reversed, and as the jury had testimony as to actual damages, ample to support their verdict, and we see no prejudicial error on the part of the Court as to actual damages, we see no reason to grant a new trial as to actual damages.
The judgment of the Court is that as to punitive damages the judgment of the County Court be reversed, and affirmed as to actual damages.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.